Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

ALLOWANCE
This office action is in response to the amendments and remarks filed January 4, 2022.
The amendments of claims 1, 3, or 4 as well as the cancellation of claim 2 are acknowledged. 
The terminal disclaimer filed in relation to US 10,213,541 and US 9,011,769 on March 2, 2022 are acknowledged.

Allowable Claims
Claims 1 and 3-15 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance of claims 1 and 3-10: Applicants’ arguments regarding Lindsay (US 5,304,164) teaching away from a modification that would cause blood to flow out of the funnel and downwardly along the exterior of the venous blood inlet are persuasive (see January 4, 2022 Remarks on page 6). Additionally, no prior art was found to address this deficiency. Additionally, any possible double patenting rejections are overcome in light of the filed terminal disclaimer.
The following is an examiner’s statement of reasons for allowance of claims 11-15: all previous double patenting rejections regarding these claims are overcome in light of the filed terminal disclaimer. Additionally, the closest prior art found is Lindsay (US 5,304,164), which does not disclose the required position of the defoamer (see Lindsay, defoamer 38 is below the funnel 42) and one of ordinary skill in the art would not be motivated to rearrange the defoamer as the position of the defoamer, in being in the bottom, is designed specifically for the order of processing blood desired by Lindsay, as Lindsay teaches that blood passes through the tube 48 and into defoamer section 38 in order to address froth before the blood is returned to the blood stream (see Lindsay; col. 5, ll. 40-55). 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIANA ZIMBOUSKI whose telephone number is (303)297-4665. The examiner can normally be reached 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ARIANA ZIMBOUSKI/Primary Examiner, Art Unit 3781